DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on April 27, 2021 for application 16/276,798.  Claims 1-2, 8-9, and 12-13 were amended, and claims 1-15 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed on April 27, 2021 have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 10 of the Remarks that concerns the objection to the specification, the amended specification cures the deficiency and the objection is withdrawn.
Regarding the Applicant’s response at pages 10 of the Remarks that concerns the § 112(b) rejection of claim 2 (and presumably claims 9 and 14 as the Applicant noticed), the amendments to claims 2, 9, and 14 adequately addresses the issue and the § 112(b) rejection is withdrawn.
Regarding the Applicant’s response at pages 10-14 of the Remarks that concerns the § 103 rejection of independent claims 1, 8, and 13, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)		
A.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dillenberger (US 2017/0177898, “Dillenberger”) in view of Ito et al. (US 2019/0163934, “Ito”).
Regarding Claim 1
Dillenberger discloses
A computer system (abstract) comprising a plurality of processing nodes constituting a blockchain network for providing service using a blockchain (¶ [0037], “The computing node is one of multiple computing nodes in a [blockchain network] system using a blockchain protocol [to provid[e a] service and] to share a transaction database.”), and 
a connection apparatus that connects to the blockchain network (¶ [0037], “ A computing node receives [a] request from a user or entity [via a connection apparatus],” and ¶ [0049], e.g., the connection apparatus can be a “hand-held or laptop devices”), 
wherein the plurality of processing nodes hold ledger information (Fig. 1, ¶¶ [0028]-[0030], “The blockchain 100 implementation consists of two kinds of record: transactions and blocks. Transactions are the actual data stored in the blockchain.”) that is information including a history of transaction information in the service and for managing a transaction (Fig. 2, ¶¶ [0031]-[0032], “Record blocks 210 represent a series of transactions 212 through 212 as shown for transactions 1 through transaction n respectively.  Each block 210 representing a transaction typically includes a timestamp 214, 224 [that can be used for manag[ement]] of the transaction.”), and 
is information in which a block including a plurality of the transactions is connected in a chronological order (¶ [0041], i.e., the use of a “timestamp” and “a hash 292 of a previous block 212, 290 combined with the current block 222” suggests the transactions [are] connected in chronological order), 
wherein the connection apparatus (¶¶ [0037], [0049]) includes a connection processing unit (¶ [0051], i.e., “one or more processors” can serve as a connection processing unit that can be employed in the devices listed in ¶ [0049]) that generates the transaction and transmits the transaction to at least one of the processing nodes (¶¶ [0037]-[0038], “ A computing [processing] node receives are request from [the connection apparatus of] a user or entity,” and “Typically the request received is signed by a user system to include a new transaction with additional data in the blockchain”), 
wherein the connection processing unit includes an encryption processing unit…1 (¶ [0029], “the data in each blockchain is encrypted with its own unique key,” with the encryption being performed by the presence of an encryption processing unit), 
wherein the encryption processing unit generates, from the keyword,…2 (¶¶ [0029], [0032]), and 52 
wherein the connection processing unit (¶ [0051]) generates the transaction…3 (Fig. 2, ¶¶ [0031]-[0032]).
Dillenberger doesn’t disclose
	1…that generates searchable ciphertext based on a keyword, which is not included in the transaction, based on a probabilistic encryption method,
	2 …the searchable ciphertext to be used as an address indicating a transmission source or a transmission destination of the transaction,
	3 … including the searchable ciphertext.
Ito, however, discloses
	1…that generates searchable ciphertext based on a keyword (Fig. 6, ¶¶ [0077]-[0078], “In FIG. 6, the function F is a function for generating an encrypted keyword for the searchable encryption [as ciphertext] from a keyword, and the function E is a function for encrypting data. For example, as for the record of a first line, ‘Takahashi’, ‘male’, and ‘31’ are encrypted for the searchable encryption and stored as keywords for , which is not included in the transaction (¶ [0078], “It is noted that, for ease of explanation, in FIG. 6, the data types “Family Name”, “Gender”, and “Age” are clearly stated, but they may be encrypted so as not to be known by the data management device 20,” i.e., the encryption protects the keywords from detection, and thus the keywords are not included in the transaction), based on a probabilistic encryption method (Figs. 6, 8, & 10, ¶ [0088], “FIG. 10 illustrates that, in the case of disturbing the appearance frequency distribution of family names, data for which the retrieval keyword is ‘Sato’ is registered in the data management device 20A having the data management device ID ‘A’ with a probability of 0.4, and in the data management device 20B having the data management device ID ‘B’ with a probability of 0.6,” i.e., the IP addresses as shown in Fig. 8 are associated with probabilities A and B, and these probabilities A and B are associated with the encrypted last names as shown in Fig. 10, which then relates back to the encryption of the last names as shown in Fig. 6),
	2 …the searchable ciphertext to be used as an address indicating a transmission source or a transmission destination of the transaction (Figs. 6, 8, & 10, ¶ [0088], i.e., as shown if Fig. 8, a probability is associated with IP addresses that relates to last names as illustrated in Fig. 10, thus the searchable ciphertext [can] be used as an address that indicates a “Device ID” as the source or destination in accordance with Fig. 8),
	3 …including the searchable ciphertext (Fig. 12, ¶¶ [0126]-[0128], i.e., the “stored encrypted data and keyword” relates to the storing of the transaction as “data” and the “searchable ciphertext” as a keyword).

Regarding Claim 2
Dillenberger in view of Ito (“Dillenberger-Ito”) discloses the computer system according to claim 1, and Dillenberger further discloses 
wherein the encryption processing unit (¶ [0029]) generates an encryption key to be used for encryption and decryption of data related to the transaction…1 (¶¶ [0034]-[0035], “The data in each block 252, 272 can be encrypted with a symmetrical key [that is generate[d] by the encryption processing unit, a public-private key or other cryptographic key.”)
Ito further discloses
1 …based on the searchable ciphertext (Fig. 12, ¶¶ [0120]-[0128], i.e., after determining the registration destination at S21 based upon the encrypted keyword that serves as searchable ciphertext, the data associated with the transaction (of Dillenberger) is encrypted at S23 and later stored at S25; and Fig. 13, ¶¶ [0129]-[0133], .
Regarding the combination to combine Dillenberger and Ito, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 2.  
Regarding Claim 3
Dillenberger-Ito discloses the computer system according to claim 2, and Dillenberger further discloses
wherein each of the processing nodes (¶ [0037]) has a service processing unit (¶ [0051], i.e., the “processors or processing units” implement the functionality of a service processing unit) that manages the ledger information (¶¶ [0023], [0027], “The term “public ledger” is a public accessible listing of transactions for the distributed database or blockchain.”); 
the service processing unit (¶ [0051]) includes a search processing unit…1 (¶ [0051], i.e., the “processors or processing units” implement the functionality of a search processing unit); 
the connection processing unit (¶ [0051]) generates…2, and 
3…; and 
the search processing unit (¶ [0051]) performs a search for a transaction…4 (¶ [0032], “A unique transaction identifier 218, 228 is also shown. This transaction id can be search for a specific item”), and
553….  
Ito further discloses
1 … that executes search processing of the transaction (Fig. 13, ¶¶ [0136]-[0138], i.e., step S33 in which a “retrieval” of data (as the transaction of Dillenberger) is “perform[ed]” via the execut[ion of] search processing);
	2 …a search query for searching for a transaction (of Dillenberger ¶ [0032]) including searchable ciphertext generated from a first keyword (Fig. 13, ¶¶ [0131]-[0135], i.e., i.e, a search query is based upon the family name “Takahashi” where the searchable ciphertext is created via a “cryptographic key” to generate[] “T (Takahashi)”);
	3 transmits the search query to the at least one of the processing nodes (Fig. 13, ¶¶ [0134]-[0135], i.e., at step S32, the query search is transmit[ted] to “data management device 20” that acts as one of the processing nodes (see Fig. 1 where the plurality of management devices 20 act as processing nodes that are similarly disclosed in Dillenberger);
	4 … including searchable ciphertext generated from the first keyword by executing search processing based on the search query (Fig. 13, ¶¶ [0131]-[0138], i.e., the “data management device 20” acts as a search processing unit (as also disclosed by Dillenberger) and relies upon searchable ciphertext created from the keyword of “Takahashi”), and
	5 returns a result of the search to the connection apparatus (Fig. 13, ¶¶ [0139]-[0141], i.e., step S34 that “transmit[s a] retrieval result” that is return[ed] to the “retrieval device 40” that serves as a connection apparatus (as also disclosed by Dillenberger).
	Regarding the combination to combine Dillenberger and Ito, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 3.
Regarding Claim 4
Dillenberger-Ito discloses the computer system according to claim 3, and Dillenberger further discloses 
wherein the block includes a filter to specify the transaction included in the block (¶ [0032], “A unique transaction identifier 218, 228 is also shown. This transaction id can be search[ed] for a specific item” where either the “transaction ID” or “specific item” acts as a filter, the “transaction ID” specify[ing] the transaction in the block); 
the connection processing unit (¶ [0051]) generates, by using the first keyword (of Ito), a search filter to specify a block including a transaction …1  (¶ [0032], i.e., the “unique transaction ID” associated with each block can serve as a search filter to specify a block including a transaction that is associated with the block, and further noting the “specific item,” which relates to the “keyword” of Ito, is associated with the transaction ID and can serve as a search filter to conduct the search (i.e., the search filter identifies the filter upon searching with search query); and 
the search processing unit (¶ [0051]) specifies a block including a transaction including searchable ciphertext generated from the first keyword (of Ito Fig. 13, ¶¶ [0131]-[0138]), by comparing the filter included in the block and the search filter (¶¶ [0043]-[0045], “The transaction database is searched using the identifier for a corresponding block in the blockchain 200,” i.e., by use of the transaction ID that serves as the filter, the “search[]” that relies upon search filter for mapping or identification leads to specif[ying] a block including a transaction), and 
executes search processing on the specified block…2 (Fig. 4, ¶¶ [0043]-[0045], i.e., at step 406, a specified block is identified upon which the execut[ion] of a ciphertext-type search will be performed in accordance with Ito).  
Ito further discloses
	1 … including searchable ciphertext generated from the first keyword (Fig. 13, ¶¶ [0131]-[0135]); 
	2 … based on the search query (Fig. 13, ¶¶ [0131]-[0138]).
	Regarding the combination to combine Dillenberger and Ito, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 4.
Regarding Claim 5
Dillenberger-Ito discloses the computer system according to claim 4, and Dillenberger further discloses
wherein the connection processing unit…1 (¶ [0051]), and 
generates the transaction including the searchable ciphertext and the filter generation information (Fig. 2, ¶¶ [0031]-[0036], “Transactions 250 shown in block 1 through block n, (252, 272) contain user or additional data 256, 260, 264, 276, 280, 284. The additional data can represent any multimedia data including text, audio, video, images, financial statements, and more. The additional data is all encrypted…,” i.e., the encrypted data includes the searchable ciphertext and filter generation information as disclosed by Ito Fig. 13, ¶¶ [0131]-[0138]); and 
the service processing unit (¶ [0051])54 determines a plurality of transactions to be included in a new block (Fig. 2, ¶¶ [0031]-[0034], “Record blocks 210 represent a series a plurality of transactions] shown in block 1 through block n,…” i.e., the new[est] block possessing the transactions that were determine[d] to be in the block would be present in “block n”), 
generates the filter by using the filter generation information (of Ito Figs. 6 & 13, ¶¶ [0078], [0138]) included in the determined plurality of transactions (Fig. 2, ¶¶ [0032]-[0034], i.e., the keyword encrypted in accordance with Ito), and 
generates the new block including the filter and registers the new block in the ledger information (¶ [0034], i.e., “block n” is the most recent block that is register[ed] in the ledger information as a block of the blockchain).
Ito further discloses
	1 … generates filter generation information for generation of the filter by using the keyword (Figs. 6 & 13, ¶¶ [0078], [0138], i.e, the encryption of the keywords, such as “Takahashi,” “male,” and “31” generates filter generation information that generat[es ] the filter, and the filter successfully achieves its function upon detecting “the first line of Fig. 6 hits”),
Regarding the combination to combine Dillenberger and Ito, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 5.
Regarding Claim 6
Dillenberger-Ito discloses the computer system according to claim 5, and Dillenberger further discloses
wherein the connection processing unit (¶ [0051])…1 
Ito further discloses
encrypts the keyword (Fig. 12, ¶¶ [0120]-[0128], i.e., after determining the registration destination at S21 based upon the encrypt[ed] keyword that serves as searchable ciphertext), and 
generates the filter generation information by using the encrypted keyword (Fig. 13, ¶ [0138], i.e, the encryption of the keywords, such as “Takahashi,” “male,” and “31” (and the transaction ID of Dillenberger) generates the filter generation information that uses the aforementioned keyword[s] that are encrypted and later serve as a filter that detects “the first line of Fig. 6 hits”).
Regarding the combination to combine Dillenberger and Ito, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.
Regarding Claim 7
Dillenberger-Ito discloses the computer system according to claim 5, and Dillenberger further discloses 
wherein the connection processing unit …1 (¶ [0051]), and 
generates the transaction including the searchable ciphertext (of Ito) and the processed filter generation information (Fig. 2, ¶¶ [0032]-[0034], i.e., the “transaction ID” is encrypted to create the searchable ciphertext that is included with the transaction as illustrated in Fig. 2, and the processed filter generation information (of Ito) is incorporated as the encrypted data as illustrated in Fig. 2).
Ito further discloses
1 …processes the filter generation information (Fig. 13, ¶¶ [0136]-[0138], i.e., step S33 that “perform[s] retrieval”),
Regarding the combination to combine Dillenberger and Ito, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 7.
Regarding Independent Claim 8 and Dependent Claims 9-12
With respect to claims 8-12, a corresponding reasoning as given earlier for claims 1-5 applies, mutatis mutandis, to the subject matter of claims 8-12. Therefore, claims 8-12 are rejected, for similar reasons, under the grounds set forth for claims 1-5.
Regarding Independent Claim 13 and Dependent Claims 14 and 15
With respect to claims 13-15, a corresponding reasoning as given earlier for claims 1-3 applies, mutatis mutandis, to the subject matter of claims 13-15. Therefore, claims 13-15 are rejected, for similar reasons, under the grounds set forth for claims 1-3.  The Examiner notes that claim 13, in contrast to claim 8, does not mirror the formatting of claim1 exactly, but the variations between claim 1and claim 13 amount to differences that would be obvious to one skilled in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491